Exhibit 10.3

 


PACKAGING CORPORATION OF AMERICA

1999 Long-Term Equity Incentive Plan

 


FORM OF RESTRICTED STOCK AWARD AGREEMENT


 

By this agreement, Packaging Corporation of America grants to [NAME] the
following restricted shares of the Company’s common stock, $.01 par value,
subject to the terms and conditions set forth below, in the attached Plan
Prospectus, and in the PCA 1999 Long-Term Equity Incentive Plan, as may from
time to time be amended and/or restated, all of which are an integral part of
this Agreement. A copy of the 1999 Long-Term Equity Incentive Plan may be
obtained from the Company upon request.

 

Grant Date

Number of Restricted Shares Awarded 


FAIR MARKET VALUE AT GRANT


RESTRICTION EXPIRES.


 

Certificates representing Shares of restricted stock granted under the Plan will
be held in escrow by the Company on the participant’s behalf during any period
of restriction and will bear an appropriate legend specifying the applicable
restrictions thereon, and the participant will be required to execute a blank
stock power therefore. During the period of restriction the participant shall
have all of the rights of a holder of Common Stock, including but not limited to
the rights to receive dividends and to vote, and any stock or other securities
received as a distribution with respect to such participant’s restricted stock
shall be subject to the same restrictions as then in effect for the restricted
stock.

 

Except as otherwise provided by the Board of Directors:

(1)          immediately prior to a Change in Control or at such time as a
participant ceases to be a director, officer, or employee of, or to otherwise
perform services for, the Company and its Subsidiaries due to death or
Disability, during any period of restriction, all restrictions on the shares
granted to the participant shall lapse;

(2)          at such time as a participant ceases to be, or in the event a
participant does not become, a director, officer, or employee of, or otherwise
perform services for, the Company or its Subsidiaries for any other reason, all
shares of restricted stock granted to such participant on which the restrictions
have not lapsed shall be immediately forfeited to the Company.

 

Please indicate your acceptance of this Agreement by signing in the space
provided below and returning this page to Halane Young, Director of Compensation
& HRIS, located in Lake Forest.

 

 

Packaging Corporation of America

 

 

 

By:

Accepted and Agreed:

 

 

 

 

Paul T. Stecko

 

 

Chairman of the Board and CEO

 

Date

 

 

 

 

--------------------------------------------------------------------------------